DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 01/04/2021.

Claims 1, 3, 9, and 17 are amended; and claims 2, 4-8, 10-16, and 18-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020 and 02/09/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The applicant’s amendment to the independent claims changes the scope of the invention (i.e. rather than just transmitting the spatial reference identifier to the navigation system as part of the attribute of the road segment, the spatial reference identifier is being used along with the attribute of the road segment to perform navigation operations) necessitated a new grounds of rejection.

However, the Applicant’s arguments relating to nonfunctional descriptive material in combination with the amendment now provides the functional relationship needed to hold patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan et al. (U.S. Pub. 2013/0328924, previously cited), hereinafter Arikan, in view of Edge (U.S. Pub. No. 2003/0060970).

Regarding independent claim 1, Arikan teaches a method for associating content with a road segment, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) the method comprising: 
generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level; (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
generating an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and other geometries that are placed in each of the tiles. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, [0144]-[0145], discloses that road, land cover, and  and
transmitting the attribute of the road segment to a first navigation system, including the spatial reference identifier, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier. (Arikan, [0276], discloses a map generator generates map information (e.g., map tiles) to transmit to the requestor device for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles encoded vector and other data to the device. In combination, Arikan, [0282], discloses a mapping service then transmits route data for navigation to the device to display navigation instructions for the user of the device. Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
However, Arikan does not explicitly teach wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation, and a vertical level;
wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation, and a vertical level; (Edge, Fig. 1 and [0023]-[0037], discloses a system that receives two coordinates (i.e. latitude and longitude) and converts them into character strings consisting of only numbers or alphanumeric characters. During the conversion step the system can also identify attributes associated with the coordinates to express additional information as attribute strings. The system then forms a single character string (i.e. spatial reference identifier) from the plurality of character strings. Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of expressing geographic location information as a single string of characters of Edge because both address the same field of mapping and navigation systems and by incorporating Edge into the Arikan provides the navigation system with single integer spatial reference identifiers.
One of ordinary skill in the art would be motivated to do so as to provide a method for expressing geographic location or position in either two or three dimensions using a single string of characters and with any desired level of accuracy, as taught by Edge [0003].

Regarding claim 3, Arikan, in view of Edge, teaches the method of claim 1, wherein: the matrix row number and the matrix column number specify a mapping point associated with the road segment; the orientation specifies an orientation associated with the road segment; and the vertical level specifies a vertical level associated with the road segment. (Arikan, [0276], discloses a requestor device that requests a map for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles to the device. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)

Regarding claim 6, Arikan, in view of Edge, teaches the method of claim 1, wherein generating the spatial reference identifier comprises determining a two-dimensional position associated with the attribute based on the one or more coordinates (Arikan, Fig. 8 and [0150]-[0151], discloses that road segments are and determining at least one of the orientation associated with the road segment or the vertical level associated with the road segment. (Arikan, Fig. 8 and [0151]-[0152], discloses that attribute information describes metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)

Regarding claim 7, Arikan, in view of Edge, teaches the method of claim 1, wherein the one or more coordinates include a first longitude associated with a first point included in the road segment, a first latitude associated with the first point, a second longitude associated with a second point included in the road segment, and a second latitude associated with the second point included in the road segment. (Arikan, [0156], discloses each road segment includes a start junction 

Regarding independent claim 9, Arikan teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processor, (Arikan, [0421], discloses software stored in magnetic storage which can be read into memory for processing by a processor. In combination, Arikan, [0424]-[0426], discloses memory units and processing units.) configure the processor to associate content with a road segment (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) by performing steps of: 
identifying a tile and a sub-tile based on a latitude and a longitude of a first point that is associated with a road segment; generating a spatial reference identifier that specifies the sub-tile, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level; (Arikan, [0276], discloses a requestor device that requests a map for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles to the device. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.) 
generating an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and other geometries that are placed in each of the tiles. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, [0144]-[0145], discloses that road, land cover, and building geometries are sent to the tile generator to assign the different geometries (both roads and land cover) to the various tiles and outputs tile data to storage which is accessed by client mapping applications in order for the applications to generate maps for viewing by a user.) and
transmitting the attribute of the road segment, including the spatial reference identifier, to a first navigation system, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier.  (Arikan, [0276], discloses a map generator generates map information (e.g., map tiles) to transmit to the requestor device for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles encoded vector and other data to the device. In combination, Arikan, [0282], discloses a mapping service then transmits route data for navigation to the device to display navigation instructions for the user of the device. Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
However, Arikan does not explicitly teach wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation, and a vertical level;
On the other hand, Edge teaches wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation, and a vertical level; (Edge, Fig. 1 and [0023]-[0037], discloses a system that receives two coordinates (i.e. latitude and longitude) and converts them into character strings consisting of only numbers or alphanumeric characters. During the conversion step the system can also identify attributes associated with the coordinates to express additional information as attribute strings. The system then forms a single character string (i.e. spatial reference identifier) from Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of expressing geographic location information as a single string of characters of Edge because both address the same field of mapping and navigation systems and by incorporating Edge into the Arikan provides the navigation system with single integer spatial reference identifiers.
One of ordinary skill in the art would be motivated to do so as to provide a method for expressing geographic location or position in either two or three dimensions using a single string of characters and with any desired level of accuracy, as taught by Edge [0003].

Regarding claim 10, Arikan, in view of Edge, teaches the non-transitory computer-readable storage medium of claim 9, wherein the tile is included in a tile-based representation of a geographical region, and the attribute specifies the tile. (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map tiles of a map produces the original map. The tiles may be generated from map image data, routing or navigation data, or any other map service data.)

 the non-transitory computer-readable storage medium of claim 9, wherein the spatial reference identifier further specifies at least one of the orientation associated with the road segment or the vertical level associated with the road segment. (Arikan, Fig. 8 and [0151]-[0152], discloses that attribute information describes metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. In combination, Edge, Fig. 1 and [0023]-[0037], discloses a system that receives two coordinates (i.e. latitude and longitude) and converts them into character strings consisting of only numbers or alphanumeric characters. During the conversion step the system can also identify attributes (e.g. orientation and vertical level) associated with the coordinates to express additional information as attribute strings. The system then forms a single character string (i.e. spatial reference identifier) from the plurality of character strings. Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)

Regarding claim 15, Arikan, in view of Edge, teaches the non-transitory computer-readable storage medium of claim 14, wherein the vertical level is associated with at least one of a surface-level road, a bridge, a tunnel, an overpass, or an underpass. (Arikan, Fig. 8 and [0151], discloses that attribute information describes metadata about the road segment, such as the road type, the relative elevation of the road which may contain references to one or more other road 
Claim 20 recites substantially the same limitations as claim 15, and is rejected for substantially the same reasons.

Regarding claim 16, Arikan, in view of Edge, teaches the non-transitory computer-readable storage medium of claim 14, wherein the orientation specifies an angle between a direction associated with the road segment and a predetermined direction. (Arikan, [0152], discloses an edge data structure contains a reference to a road segment to which the edge corresponds and an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)

Regarding independent claim 17, Arikan teaches a system for associating content with a road segment, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) the system comprising: 
a memory storing an attribute application; and a processor coupled to the memory, wherein when executed by the processor, the attribute application configures the processor to: (Arikan, Fig. 74 and [0422]-[0424], discloses an electronic system with various types of computer readable media, processing units, and memory.)
generate a spatial reference identifier based on a two-dimensional point associated with the road segment wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation associated with the road segment, and a vertical level associated with the road segment; ((Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
generate an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and other geometries that are placed in each of the tiles. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, [0144]-[0145], discloses that road, land cover, and  and
transmit the attribute of the road segment, including the spatial reference identifier, to a first navigation system, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier. (Arikan, [0276], discloses a map generator generates map information (e.g., map tiles) to transmit to the requestor device for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles encoded vector and other data to the device. In combination, Arikan, [0282], discloses a mapping service then transmits route data for navigation to the device to display navigation instructions for the user of the device. Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
However, Arikan does not explicitly teach wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation associated with the road segment, and a vertical level associated with the road segment;
wherein the spatial reference identifier is combined as a single integer that includes a matrix row number, a matrix column number, an orientation associated with the road segment, and a vertical level associated with the road segment; (Edge, Fig. 1 and [0023]-[0037], discloses a system that receives two coordinates (i.e. latitude and longitude) and converts them into character strings consisting of only numbers or alphanumeric characters. During the conversion step the system can also identify attributes associated with the coordinates to express additional information as attribute strings. The system then forms a single character string (i.e. spatial reference identifier) from the plurality of character strings. Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of expressing geographic location information as a single string of characters of Edge because both address the same field of mapping and navigation systems and by incorporating Edge into the Arikan provides the navigation system with single integer spatial reference identifiers.
One of ordinary skill in the art would be motivated to do so as to provide a method for expressing geographic location or position in either two or three dimensions using a single string of characters and with any desired level of accuracy, as taught by Edge [0003].

 the system of claim 17, wherein the two-dimensional point is associated with a longitude and a latitude. (Arikan, [0156], discloses each road segment includes a start junction and an end junction with each of the vertices having a pair of coordinate values (e.g., (x,y) coordinate values, or geolocation coordinates (latitude, longitude)). In combination, Edge, Fig. 1 and [0023], discloses a system that receives two coordinates (i.e. latitude and longitude).)



Claims 4, 5, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan, in view of Edge, and further in view of Fernekes (U.S. Pub. No. 2010/0082564, previously cited).

Regarding claim 4, Arikan, in view of Edge, teaches all the limitations as set forth in the rejection of claim 1 above. Arikan, in view of Edge, further teaches the method of claim 1, wherein the one or more coordinates include a longitude and a latitude, (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0151] and [0156], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment where each road segment includes a start junction and an end junction with each of the and
wherein the tile is included in a tile-based representation of a geographical region. (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map tiles of a map produces the original map. The tiles may be generated from map image data, routing or navigation data, or any other map service data.)
However, Arikan, in view of Edge, does not explicitly teach generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that specify a sub-tile associated with a tile based on the longitude and the latitude, 
On the other hand, Fernekes teaches generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that specify a sub-tile associated with a tile based on the longitude and the latitude, (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant latitude or longitude where each of the tiles is assigned a tile ID. In combination, Fernekes, [0049]-[0053], discloses geographic data regarding current location may be in the form of geographic coordinates (i.e., latitude/longitude) of the position based on data from the positioning system. If the map access application receives the geographic coordinates, the map access application 
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes because both address the same field of mapping and navigation systems and by incorporating Fernekes into the Arikan provides the navigation system with matrix row number and a matrix column number that specify a tile based on the longitudinal and the latitude, wherein the tile is included in a tile-based representation of a geographical region.
One of ordinary skill in the art would be motivated to do so as to provide a geographic database requiring less memory and improves the efficiency of data retrieval, as taught by Fernekes [0006].

Regarding claim 5, Arikan, in view of Edge and Fernekes, teaches the method of claim 4, wherein the tile-based representation of the geographical region comprises a quadtree of tiles that is accessible to the first navigation system. (Arikan, [0415], discloses servers that define a map in terms of a tile tree with multiple levels that correspond to multiple zoom levels for viewing the map. The tile tree data structure is a quadtree with twenty one levels that correspond to twenty one zoom levels 
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.

Regarding claim 8, Arikan, in view of Edge, teaches all the limitations as set forth in the rejection of claim 7 above. Arikan, in view of Edge, further teaches method of claim 7, wherein generating the spatial reference identifier comprises computing the orientation based on the first point and the second point, (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)  Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). In combination, Edge, Fig. 1 and [0023]-[0037], discloses a system that receives two coordinates (i.e. latitude and longitude) and converts them into character strings consisting of only numbers or alphanumeric characters. During the conversion step the system can also identify 
identifying a tile that is included in a tile-based representation of a geographical region based on the first longitude and the first latitude, (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map tiles of a map produces the original map. The tiles may be generated from map image data, routing or navigation data, or any other map service data.) and 
However, Arikan, in view of Edge, does not explicitly teach computing the matrix row number and the matrix column number that specify a sub-tile associated with the tile based on the first longitude and the first latitude.
On the other hand, Fernekes teaches computing the matrix row number and the matrix column number that specify a sub-tile associated with the tile based on the first longitude and the first latitude. (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant latitude or longitude where each of the tiles is assigned a tile ID. In combination, Fernekes, [0049]-[0053], discloses geographic data regarding current location may be in the form of geographic coordinates (i.e., latitude/longitude) of the position based on data from the positioning system. If the map access application receives the geographic coordinates, the map access application translates the geographic coordinates into the 
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes because both address the same field of mapping and navigation systems and by incorporating Fernekes into the Arikan provides the navigation system with matrix row number and a matrix column number that specify a tile based on the longitudinal and the latitude, wherein the tile is included in a tile-based representation of a geographical region.
One of ordinary skill in the art would be motivated to do so as to provide a geographic database requiring less memory and improves the efficiency of data retrieval, as taught by Fernekes [0006].

Regarding claim 12, Arikan, in view of Edge, teaches all the limitations as set forth in the rejection of claim 9 above. However, Arikan, in view of Edge, does not explicitly teach the non-transitory computer-readable storage medium of claim 9, wherein generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that locate the sub-tile within the tile. 
wherein generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that locate the sub-tile within the tile. (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant latitude or longitude where each of the tiles is assigned a tile ID. In combination, Fernekes, [0049]-[0053], discloses geographic data regarding current location may be in the form of geographic coordinates (i.e., latitude/longitude) of the position based on data from the positioning system. If the map access application receives the geographic coordinates, the map access application translates the geographic coordinates into the tile ID from the latitude and longitude. The row and column number of the tile can be obtained from the tile ID from a spatial index. Using the tile ID allows the spatial index to be a two-dimensional array indexed by a tile's row and column in the world tile grid.)
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes because both address the same field of mapping and navigation systems and by incorporating Fernekes into the Arikan provides the navigation system with matrix row number and a matrix column number that specify a tile based on the longitudinal and the latitude, wherein the tile is included in a tile-based representation of a geographical region.
.



Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan, in view of Edge, and further in view of Sugawara et al. (U.S. Pub. No. 2010/0211309, previously cited), hereinafter Sugawara.

Regarding claim 2, Arikan, in view of Edge, teaches all the limitations as set forth in the rejection of claim 1 above. Arikan, in view of Edge, further teaches the method of claim 1, further comprising transmitting the attribute to a second navigation system that performs at least one navigation operation based on a second road database and the attribute, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles. In combination, In combination, Arikan, [0144]-[0145], discloses that road, land cover, and building geometries are sent to the tile generator to assign the different geometries (both roads and land cover) to the various tiles and outputs tile data to storage which is accessed by client mapping applications in order for the applications to generate maps for viewing by a user. In combination, Arikan, [0282], discloses a mapping service then transmits route data for navigation to the device to display Examiner interprets each client device as a separate navigation system.)
However, Arikan, in view of Edge, does not explicitly teach wherein a first road segment identifier that designates the road segment within the first road database differs from a second road segment identifier that designates the road segment within the second road database.
On the other hand, Sugawara teaches wherein a first road segment identifier that designates the road segment within the first road database differs from a second road segment identifier that designates the road segment within the second road database. (Sugawara, Fig. 1 and [0039], discloses a navigation map storing unit storing navigation map information to be output to the output device. The navigation map information contains the location, shape, and posture of an individual link constituting a road are expressed by a series of coordinates and is tagged with the link identifier for identifying individual link. The definitions of the coordinates in the navigation map information and support map information are different due to the different specifications and data architectures it is still possible to match the links by tagging the identical links with common link identifier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of navigation server and device system of Sugawara because both address the same field of mapping and navigation systems and by incorporating Sugawara into the Arikan provides the navigation system with different identifiers that designate the road segments within different road databases.

Claims 11 and 18 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165